                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JORGE OVANDO,
                                   7                                                          Case No. 4:20-cv-01295-KAW
                                                          Plaintiff,
                                   8                                                          ORDER OF RECUSAL
                                                    v.
                                   9
                                         COSTCO WHOLESALE CORPORATION,
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14             The court, on its own motion, recuses itself from any and all further proceedings in this

                                  15   matter.

                                  16             All pending dates are hereby vacated and will be reset by the newly assigned judge.

                                  17             IT IS SO ORDERED.

                                  18   Dated: February 24, 2020

                                  19                                                      ______________________________________
                                                                                          KANDIS A. WESTMORE
                                  20                                                      United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
